Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of groups (I)-(IV), Applicants are required to elect a single disclosed disease associated with nucleotide excision repair (NER) specie. For example, said disease specie can be selected from claim 22 or 47.
For Groups III and IV, Applicants are required to elect a single disclosed compound of the formula (I) specie; elect a single compound by specifying a single compound disclosed in the 
Note: Applicant is cautioned that the election of a compound not specifically disclosed as filed will comprise New Matter.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 22, 29, 40, 41, 43, 44, and 46-49 are generic.
Group (I), claim(s) 22-28, drawn to a screening method for identifying a compound that treats and/or ameliorates a disease that is associated with UV-induced DNA damage in a subject that expresses enzymatically active MUTYH, wherein the method comprises:(a) contacting a test compound with (a1) MUTYH; or (a2) a cell expressing MUTYH; (b) measuring the expression and/or activity of MUTYH in the presence and absence of said test compound; and (c) identifying a compound that reduces the expression and/or activity of MUTYH as a compound that treats and/or ameliorates a disease that is associated with UV-induced DNA damage in a subject that expresses enzymatically active MUTYH, and optionally identifying said compound as a compound that treats and/or ameliorates a disease associated with NER ..
Group II, claim(s) 29-39, drawn to a method for monitoring the therapeutic success during the treatment of a disease that is associated with UV-induced DNA damage in a subject, wherein the method comprises:(a) measuring in a sample obtained from a test subject the amount and/or activity of MUTYH; (b) comparing said amount and/or activity with reference data corresponding to the amount and/or activity of MUTYH of at least one reference subject; and (c) predicting therapeutic success based on the comparison step (b).
Group III, claim(s) 40-42, drawn to a method for identifying a subject which responds to a treatment with a sulfonylurea compound of the formula I wherein the method comprises: (a) measuring the expression and/or activity of MUTYH in a sample obtained from a test subject; and (c) identifying a subject which comprises enzymatically active MUTYH as a responder to a treatment with a sulfonylurea compound.
Group IV, claim(s) 43-49, drawn to a method for ameliorating/treating a disease a disease that is associated with UV-induced DNA damage, wherein the subject to be treated expresses enzymatically active mutY homolog (MUTYH), wherein the method {00768090} 6comprises administering to the subject a sulfonylurea compound having the structure of Formula I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The disease associated with UV-induced DNA damage specie and the sulfonylurea compound of the formula (I) specie lack unity of invention because even though the inventions of these groups require the technical feature of a disease associated with UV-induced DNA damage specie and the sulfonylurea compound of the formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Epperly et al. (US2011/0288178A1) and Francesca et al. Both cited in the IDS Dated 09/29/2020. Epperly et al. teaches the use of acetohexamide (specie of instant compound of the formula (I)) and glimepiridine for protecting radiation induced DNA-damage, see Abstract, paragraphs [0022] & ]0026]. Radiation induced DNA-damage reads on UV-DNA damage. Francesca et al. teaches the role of MUTYH in UV-induced damage, see Abstract. As such, the technical features linking the species lack inventive step. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, /the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628